Citation Nr: 1509604	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-operative residuals, repair of recurrent dislocations, left shoulder with traumatic arthritis, status post neer prosthesis from November 10, 2008 to November 16, 2008, from January 1, 2009 to January 18, 2010, and from March 1, 2011.

2.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to July 27, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted a temporary 100 percent rating for the Veteran's left shoulder from November 17, 2008 to December 31, 2008, based on convalescence from surgery.  The Veteran filed a notice of disagreement with this decision, contending that his left shoulder disability warrants a rating higher than 50 percent.

In a March 2010 rating decision, the RO assigned a temporary 100 percent rating for convalescence from January 19, 2010 to April 30, 2011 from surgery on his left shoulder.

The case was remanded in May 2014 for additional development.  It is again before the Board for further appellate review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran filed his claim for TDIU in April 2010 and was granted TDIU effective March 1, 2011.  However, the Court has held that entitlement to TDIU is an element of all appeals of increased rating claims. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the TDIU claim is part of the claim for a higher disability rating for the Veteran's service-connected post-operative residuals, repair of recurrent dislocations, left shoulder with traumatic arthritis, status post neer prosthesis.  As such, the appeals period for the claim for TDIU begins on November 10, 2008.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to July 27, 2009  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Throughout the period on appeal the Veteran's left shoulder disability was manifested by pain, weakness, incoordination, limitation of motion, and prosthetic implantation.

3.  The Veteran is currently in receipt of the maximum schedular award for his left shoulder disability.

4.  The Veteran's left shoulder does not demonstrate flail shoulder.

5.  As of July 27, 2009, the Veteran's service-connected disabilities rendered him unable to secure and follow substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for post-operative residuals, repair of recurrent dislocations, left shoulder with traumatic arthritis, status post neer prosthesis, have not been met from November 10, 2008 to November 16, 2008, from January 1, 2009 to January 18, 2010, and from March 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5051, 5200-5203 (2014).
2.  The criteria for a TDIU rating have been met as of July 27, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An October 2009 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.  This letter was not provided to him prior to the initial unfavorable decision by the RO; however, any error in timing was resolved by the readjudication of the claim in a March 2010 statement of the case (SOC), and supplemental statements of the case (SSOC) issued in January 2011 and October 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in May 2014, in order to obtain outstanding medical records reflecting treatment and surgeries performed on the Veteran's left shoulder.  The Veteran was sent a letter that same month, asking the Veteran to provide release forms to enable the VA to obtain records showing treatment for his left shoulder, or to submit these records himself.

The record does not include any release forms provided by the Veteran; however, records from private physicians, reflecting treatment for his left shoulder, apparently submitted by the Veteran, have been included in the record.  As such, the Board finds that the AOJ has complied with the Board's remand directives.

The Board notes that the Veteran, through his representative, has contended that his last examination is too remote and is therefore stale.  As such, he has asserted that he should have a new examination.  However, in its May 2014 remand, the Board noted that the Veteran's Virtual VA file includes an examination report dated in February 2013, in connection with his claim for total disability rating based on individual unemployability (TDIU).  As this examination included a thorough evaluation of the Veteran's left shoulder disability, appropriate for rating purposes, the Board found that another examination was not warranted.  The Board again finds that this is the case, and notes that there is no requirement to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination. Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating - laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the entire period on appeal, when the Veteran was not at a 100 percent temporary rating, the Veteran's left shoulder disability was rated under Diagnostic Code 5051 as 50 percent disabling for residuals of a shoulder replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5051.  The Veteran is right handed and the Board will consider ratings for the minor extremity.

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71(a), Diagnostic Codes 5200-5203.  Under Diagnostic Code 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating requires intermediate between favorable and unfavorable ankylosis of the minor scapulohumeral articulation.  A 40 percent rating requires unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side. 38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5201 (arm, limitation of motion of), a 20 percent rating for either the dominant or minor shoulder is assigned where arm motion is limited to shoulder level.  A 20 percent rating for the minor shoulder is assigned where limitation of motion is midway between the side and shoulder level.  A 30 percent rating for the minor shoulder is assigned where arm motion is limited to 25 degrees from the Veteran's side.

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor scapulohumeral joint with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5203, malunion of a minor clavicle or scapula, or nonunion of a minor clavicle or scapula without loose movement, warrants a 10 percent rating. A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint. The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2014).

Additionally, Diagnostic Code 5051 provides evaluations for prosthetic replacement of the shoulder.  Under Diagnostic Code 5051 a 100 percent rating is warranted for one year following implantation of a prosthesis.  A 50 percent rating is warranted for chronic residuals consisting of severe, painful motion or weakness in the affected extremity for the minor shoulder.  A 20 percent rating is the minimum rating for a prosthesis implanted in the minor shoulder.

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I. Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction. Id.




Background - left shoulder disability from November 10, 2008 to November 16, 2008, from January 1, 2009 to January 18, 2010, and from March 1, 2011

The Veteran was seen just prior to his open excision left acromioplasty distal clavicle surgery in November 2008 for a pre-operative assessment.  At that point, the Veteran reported constant pain in his left shoulder.  The Veteran had limitation of range of motion of his left shoulder.  He stated that he had the same type of surgery four times previously, and was familiar with the procedure.

The Veteran underwent surgery on his left shoulder on November 17, 2008, and received a temporary total 100 percent rating for the time period from November 17, 2008 to December 31, 2008, with a 50 percent disability rating in effect again as of January 1, 2009.

The Veteran was seen in May 2009 for worsened pain and limited range of motion post surgery.

A May 2009 VA examination reflects the examiner's findings that the Veteran did not have deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran had tenderness, stiffness, pain, and decreased speed of joint motion of the left shoulder.

Range of motion of the left shoulder was flexion 0 to 50 degrees, abduction 0 to 40 degrees, internal rotation 0 to 25 degrees, and external rotation 0 to 20 degrees.  There was no objective pain on movement.  However, on repetitive movement, pain further limited range of motion to flexion 0 to 40 degrees, abduction 0 to 30 degrees, internal rotation 0 to 20 degrees, and external rotation 0 to 20 degrees.  There was no ankylosis.  An April 2009 X-ray revealed left shoulder arthroplasty and postsurgical resection or resorption of the distal left clavicle.  The examiner noted severe effects on all activities of daily living.

VA medical records reflecting treatment from October 2009 through January 2010 show that the Veteran reported worsening pain in his left shoulder.  It was determined that his prosthesis was loose, and that he had instability, limitation in range of movements, and severe pain.  The Veteran underwent further surgery on January 19, 2010, and was awarded a temporary total rating from the date of his surgery through February 28, 2011, with a 50 percent disability rating effective once again on March 1, 2011.  

The Veteran was provided with a VA examination in February 2013.  The Veteran's range of motion of his left shoulder was limited to flexion and abduction to 30 degrees, with pain at 15 degrees.  There was no additional limitation with repetitive movements.  The examiner noted that he had limitation of motion due to pain, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, and guarding.  Strength in abduction and flexion were limited to 4/5.  There was no ankylosis.  The examiner noted that the Veteran had malunion of clavicle and scapula.  The Veteran's left shoulder disability did not result in impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-rays revealed left shoulder prosthesis without loosening or fracture or dislocation.

Analysis

The Board will determine whether the Veteran's left shoulder disability warrants a disability rating in excess of 50 percent, for the periods when he was not rated at a temporary total disability rating-from November 10, 2008 to November 16, 2008, from January 1, 2009 to January 18, 2010, and from March 1, 2011.  The potentially applicable ratings in excess of 50 percent for disability of a minor shoulder are limited.

The Veteran cannot receive a higher rating for his shoulder disability under Diagnostic Codes 5200, 5201, and 5203.  As such, these codes are not for application here.  38 C.F.R. § 4.72a, Diagnostic Codes 5200, 5201, 5203.

Initially, the Board notes that the February 2013 examiner determined that the Veteran's left shoulder impairment did not rise to the level of loss equally served by amputation.  As such, Diagnostic Codes 5120-5122 do not apply. 

Under Diagnostic Code 5202, the Veteran could receive a 70 percent rating for his left shoulder disability (minor arm) for loss of the head of the humerus (flail shoulder).  However, while the evidence does reflect that he has lost the head of his left humerus, which has been replaced with a prosthetic, he does not experience functional limitation equivalent to a flail joint.  Flail is defined by Dorland's Illustrated Medical Dictionary (31st ed. 2007) as exhibiting abnormal or paradoxical movement.  In the case of a flail shoulder, the abnormal or paradoxical movement would stem from the loss of the head of the humerus and the resulting disconnect between the humerus and the shoulder joint.  The evidence reflects that the Veteran was still able to actively manipulate the shoulder and move his left arm under his own power.  The medical evidence of record is negative for findings that the shoulder joint is subject to abnormal or paradoxical movement; rather, it is simply limited in its range and strength.  Further, the Veteran has not asserted that he experiences abnormal or paradoxical movement, rather, that he experiences limited range of motion, weakness, pain, incoordination, and fatigue.  As there is no evidence that the Veteran has symptoms of, or functional limitation equivalent to, a flail shoulder (paradoxical or abnormal joint motion), Diagnostic Code 5202 also does not apply.

In summary, the Board has found no section that provides a basis upon which to assign a higher or additional disability rating for the Veteran's postoperative right shoulder disability. Accordingly, the Board must deny the Veteran's claim for an increased disability rating. See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5051.

As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left shoulder disability is manifested by chronic residuals consisting of severe, painful motion, weakness, and incoordination in the affected extremity for the minor shoulder.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU rating prior to March 1, 2011

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

As of July 27, 2009 Veteran was service-connected for the following disabilities: major depressive disorder at a 30 percent disability rating and post-operative residuals, repair of recurrent dislocation, left shoulder with traumatic arthritis status post neer prosthesis (non-dominant) at a 50 percent disability rating, for a combined rating of 70 percent.  The Board notes that additional disabilities were subsequently service-connected and ratings were subsequently increased; however, as of July 27, 2009, the Veteran meets the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

A July 2013  VA medical record shows that the Veteran is unable to work due to his service-connected psychiatric disability.  As such, the Board finds that, as of July 27, 2009, the Veteran meets the criteria for a TDIU rating.  Id.   

The issue of entitlement to TDIU prior to July 27, 2009 is addressed in the remand section below.


ORDER

A disability rating in excess of 50 percent for post-operative residuals, repair of recurrent dislocations, left shoulder with traumatic arthritis, status post neer prosthesis from November 10, 2008 to November 16, 2008, from January 1, 2009 to January 18, 2010, and from March 1, 2011, is denied.

TDIU is granted as of July 27, 2009.


REMAND

The Veteran has contended that he is unable to work due to his service-connected disabilities.  Prior to July 27, 2009, the Veteran was service-connected for postoperative residuals, repair of recurrent dislocation, left shoulder with traumatic arthritis status post neer prosthesis (non-dominant) at a 50 percent disability rating (when not at a temporary 100 percent disability rating).  As such, during this time period, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, for the period prior to July 27, 2009, the Veteran's claim for TDIU should be referred to the Director of C&P to determine whether the Veteran's service-connected disability precluded him from obtaining and maintaining substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim to the Director, C&P Service, for extraschedular consideration for the time period prior to July 27, 2009. See 38 C.F.R. § 4.16(b). A copy of the Director's decision must be included in the claims file.

2.  If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


